It is ordered and adjudged that said petition in error be, and the same hereby is, dismissed for the reason that the petition in error in this proceeding was not *Page 600 
filed in this court within seventy days after the entry of the judgment of the Court of Appeals on August 30, 1932, which judgment was not vacated, modified or set aside by that court, and therefore the limitation for prosecuting error under Section 12270, General Code, did not run from the date of the entry of judgment denying the application for rehearing. (Wyant v. Russell, 109 Ohio St. 167, and City of Dayton v.Public Utilities Commission, 111 Ohio St. 476.)
Petition in error dismissed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., and KINKADE, J., not participating.